DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The response filed November 3, 2021, has been received and entered.
	Claims 1-22 are pending.

Election/Restrictions
Applicant’s election without traverse of the MAPK/ERK signaling pathway species in the reply filed on November 3, 2021, is acknowledged.
Claims 1-22 are examined on the merits.

Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12 is objected to because commas are missing between the first three compounds recited in line 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7, 9, 10, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is rendered indefinite by the recitation “delivering the field locally.”  It is unclear where the field must be delivered in order for it be considered being delivered “locally.”  The location of the electrical field that is considered to be ‘local’ are unclear, and thus the metes and bounds of “delivering the field locally” are unclear.  
Claim 7 recites the limitation "the localized alternating current electrical field" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Parent claim 1 does not recite a “localized alternating current electrical field,” does not it recite that the alternating current electrical field is localized.  Additionally, the metes and bounds of a “localized alternating current electrical field” are unclear.  The location of the alternating current electrical field that is considered “localized” are unclear.
Claims 9 and 10 each recites the limitation "the microelectrode pairs" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Parent claim 1 does not refer to “microelectrode pairs.”
Claim 20 recites the limitation "electrodes" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Parent claim 1 does not refer to any electrodes, and thus it the recitation of delivering an alternating current bias delivered to electrodes in claim 20 is confusing.  
more than about 2 hours” (emphasis added).  The upper limit of the range of time is unclear by the recitation “more than about 2 hours.”  

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 14, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sohn (Experimental Dermatology. 2015. 24: 958-963).
Sohn discloses a study in which electrical stimuli activates the MAPK/ERK, AKT/PKB, and Wnt/β-catenin signaling pathways in cells (page 961, right column first paragraph; page 962, right column, last full paragraph).  In particular, human dermal papilla cells (hDPCs) were placed into a 2-chamber culture slide fixed with an electrical conductor, wherein the electrode was connected to alternating current (AC), and electrical stimulation at various alternating current (AC) conditions of 3.5-10 V (in particular 3.5, 6, and 8 V) and 1-2 MHz (in particular, 1 
Regarding instant claim 2, selecting the time to start the experiment, selecting the frequency of the electrical stimulation, and selecting the duration (10 minutes) of the electrical stimulation applied to the cells each reads on selecting ‘timing’ of the AC electrical field to activate the cell signaling pathway of interest (MAPK/ERK signaling pathway) in a selected population of cells (the population of hDPCs).  Therefore, instant claim 2 is anticipated.
Regarding instant claim 3, delivering the AC electrical field at any location is being interpreted by the Examiner as reading on ‘delivering the field locally.’  Therefore, delivering the AC electrical field to the 2-chamber culture slide in Sohn reads on instant claim 3.
Regarding instant claim 5, Sohn teaches that p-ERK, p-AKT, and β-catenin protein expressions were significantly increased at the low voltage power of 3.5 V than at high voltage 
A holding of anticipation is clearly required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7, 16-18, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sohn.
As discussed above, Sohn anticipates claims 1-3, 5, 6, 14, 15, and 20.  Sohn differs from claim 7 in that Sohn does not expressly disclose that the amplitude and frequency of the 
However, since Sohn teaches performing the same step of applying a time-modulated AC electrical field to a cell, wherein the amplitude and frequency of the AC electrical field is selected to activate the MAPK/ERK signaling pathway, then the claimed effect of causing EGFR phosphorylation in the absence of EGF binding by the selected amplitude and frequency would have necessarily occurred.  Therefore, instant claim 7 is rendered obvious.
Regarding claims 16-18, 21, and 22, it would have been within the purview of the skilled artisan to have experimented with the shape of the AC field (including using square, sine, triangle, sawtooth shapes), timing of each pulse phase, duration of silence interval time, and length of continuous application (including above 10 minutes as disclosed by Sohn, such as 15 minutes), and cycles timing and length.  Therefore, instant claims 16-18, 21, and 22 are rendered obvious.
A holding of obviousness is clearly required. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sohn in view of Chang (US 2009/0092989).
As discussed above, Sohn anticipates claims 1-3, 5, 6, 14, 15, and 20.  Sohn differs from claim 4 in that Sohn does not expressly disclose that the AC electrical field when applied does not cause a net ion current, or electroporation.  
Chang teaches that a high frequency (e.g., greater than about 100 kHz) AC field typically has a period shorter than the Faradic reaction time of the respective voltage, and consequently, bubbles and net generation of ionic products does not occur at the electrodes (page 7, paragraph [0082]).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art that the AC electrical field does not result in net generation of ionic products (reading on not causing a net ion current) when practicing the method of Sohn.  This would have been obvious to the person of ordinary skill in the art since the AC electrical 
A holding of obviousness is clearly required.

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sohn and Chang as applied to claim 4 above, and further in view of Zhan (Journal of Controlled Release. 2012. 160: 570-576).
As discussed above, Sohn in view of Chang renders obvious claim 4, specifically the embodiment of wherein the AC electrical field when applied does not cause a net ion current.  The references differ from the alternative embodiment of claim 4 of wherein the AC electrical field when applied does not cause electroporation.  Though Sohn in view of Change render obvious the limitation of claim 19 of ‘wherein the alternating current electrical field is selected so that when applied it does not cause a net ion current,’ they differ from claim 19 in that they do not disclose that additional limitation of claim 19 of ‘nor cause electroporation of the cell membrane.’
Zhan discusses electroporation, indicating that conventional electroporation has been conducted by short direct current (dc) pulses for delivery of macromolecules such as DNA into cells, and the vast majority of electroporation techniques are based on application of short intense pules of dc field (abstract; page 570, first paragraph).  On the other hand, reports on experimental work using alternating current (ac) field for electroporation have been scarce (page 570, first paragraph).  Successful fusion and gene delivery has been observed when the field frequency was 40-100 kHz, i.e. 0.04 MHz to 0.1 MHz, with studies performed for the range of 
Additionally, Zhan points to the Schwan equation for describing transmembrane potential induced by an oscillating ac field and used for analyzing ac electroporation data in the frequency range of 10 kHz-1 MHz (paragraph bridging pages 570 and 571).  The equation indicates that the transmembrane potential in general decreases with higher ac frequency, given that the amplitude of the field is kept constant (page 571, left column, first paragraph).  Additionally, based on the equation, low-frequency ac (<10 kHz, i.e. <0.01 MHz) produces higher transmembrane potential than high-frequency ac (10 kHz-1 MHz) (page 571, left column, second paragraph).  Therefore, Zhan studied flow-through electroporation that employed continuous 10 Hz-10 kHz ac field for electroporation of cells with defined duration and intensity (page 571, left column, second paragraph; abstract).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art that the AC electrical field does not cause electroporation when practicing the method rendered obvious by Sohn and Chang.  This would have been obvious to the person of ordinary skill in the art since the AC electrical field taught by Sohn is 1-2 MHz, i.e. 1,000 to 2,000 kHz, which is greater than frequencies in the range of 40-100 kHz known in the art for AC electrical fields that result in electroporation of cells and the fact that the transmembrane potential decreases with higher AC frequency (which the skilled artisan would expect to affect permeabilization of a cell), as pointed out by Zhan.  Therefore, Sohn in view of 
A holding of obviousness is clearly required.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sohn in view of Lim (Cellular Reprogramming. 2013. 15(5): 405-412).
As discussed above, Sohn anticipates claims 1-3, 5, 6, 14, 15, and 20.  Sohn differs from claim 8 in that Sohn does not expressly disclose that the electrical field is applied with surface microelectrode pairs.
Lim discloses application of sinusoidal electric fields (EFs) to affect cellular processes (abstract).  In particular, Lim studies applying low-frequency alternating current (AC) electric fields (EFs) to porcine neural progenitor cells (pNPCs) to determining their effects on cell patterning, proliferation, and differentiation (abstract).  In a previous study, application of sinusoidal AC EFs via interdigitated electrodes (IDEs) were found to increase intracellular calcium signaling in human adipose-derived stem cells (hASCs) (page 406, left column, second paragraph).  The advantage of IDEs includes creation of electric fields both parallel and above the surface of the electrode that allows stimulation of the cultured cells in highly reproducible, controlled, and quantifiable manner (page 406, left column, second paragraph).  Therefore, in the Lim study, electrical stimulation of pNPCs by AC electric fields was performed using tissue culture flasks with custom-fabricated IDEs comprising 25 electrode pairs embedded in a glass slide, wherein the electrode width was 100 microns (page 406, right column, last paragraph).  Given their width, these electrodes read on ‘microelectrodes.’  See also Figure 1 on page 407.  

A holding of obviousness is clearly required.

Claims 9, 10, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sohn and Lim as applied to claim 8 above, and further in view of Taghian (J. R. Soc. Interface. 2015. 12: 20150153. 11 pages. Listed on IDS filed 2/21/21) and Liaw (US 7,119,023).
AS discussed above, Sohn and Lim render obvious claim 8.  The references differ from claim 11 in that they do not expressly disclose that the surface of the microelectrode pairs includes a surface coating to reduce the Faradic process.  The references further differ from claim 12 in that they do not expressly disclose that the surface coating is hafnium dioxide (HfO2), ZrO2, Al2O3, SiO2, TiO2, Ta2O5, La2O3, Pr2O3, CrO2, or a combination thereof.  The references differ from claim 13 in that they do not expressly disclose that the surface coating 
Taghian discloses a study determining the effects of electric field (EF) frequency and extracellular environment on cell responses to the external electric field (EF) (page 2, right column, second paragraph).  In the study, the electrodes supplying the EF are isolated from the medium, and thus the EF is coupled to the cells and its environment capacitively, which eliminates electrochemical processes in the medium and reduces the electric current and associated ionic flow effects on the cell membrane (page 2, right column, second paragraph).  In particular, the electrodes using to generate the EF are isolated from the medium by dielectric spacers (page 2, last paragraph).  See also Figure 1 on page 3.
Liaw discloses a gate electrode comprising poly-silicon, hafnium dioxide and/or other high-k dielectric materials (column 5, lines 62-65).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have provided a dielectric spacer made of a high-k dielectric material, such as hafnium dioxide, on the microelectrodes when performing the method rendered obvious by Sohn and Lim.  One of ordinary skill in the art would have been motivated to do this in order to couple the AC electric field to the cells and its environment capacitively, thereby eliminating electrochemical processes in the medium, as pointed out by Taghian.  It would have been obvious to have used hafnium dioxide as the dielectric spacer material since it is dielectric material and suitable for use with an electrode.  In using hafnium dioxide as the 
A holding of obviousness is clearly required.

No claims are allowed.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651